Citation Nr: 0931383	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
spontaneous pneumothoraxes.

2.  Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for lung cancer, to 
include as secondary to bilateral spontaneous pneumothoraxes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The appellant served as a member of the Texas Army National 
Guard (TXARNG) for over 22 years until his discharge in May 
2006.  Over the course of that service, the appellant had 
varying periods of active duty for training (ACDUTRA), and 
inactive duty for training (INACDUTRA).  His National Guard 
Form 22, Report of Separation and Record of Service, 
indicates that there was no active federal service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and February 2007 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  The March 
2005 decision denied service connection for bilateral 
pneumothoraxes, right and left knee disabilities, and a low 
back disability.  The February 2007 decision denied service 
connection for lung cancer.

In September 2008, the appellant and his wife testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge at the RO.  A transcript of that testimony has been 
associated with the claims file.

The issues of service connection for a right knee disability, 
a low back disability, and lung cancer are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  No injury causing either the left or right spontaneous 
pneumothorax occurred on any duty status; pneumothoraxes are 
not a listed service connectable condition for INACDUTRA.

2.  No injury of the left knee is noted in service treatment 
records, regardless of duty status.


CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral 
spontaneous pneumothoraxes are not met.  38 U.S.C.A. §§ 101, 
1101, 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 
3.102, 3.303 (2008).

2.  The criteria for service connection of a left knee 
disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, a September 2004 letter fulfilled VA's duty to notify 
the appellant in connection with his claim.  The 
correspondence informed him of the elements of a claim for 
service connection, described the evidence and information 
needed to substantiate the claims, and set forth the 
respective responsibilities of VA and the Appellant in 
obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the 
letter did not include information regarding VA policies and 
practices with respect to assignment of effective dates and 
disability evaluations, such omission is harmless, as service 
connection is not granted, and hence no effective date or 
evaluation shall be assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board notes that regardless of the 
actual notice provided to the Appellant, he has demonstrated 
in his submission of evidence and argument his knowledge of 
the laws and regulations applicable to his claim, and his 
understanding of the evidence and information needed.  His 
submissions cite authority with specificity and relate such 
to the evidence.  See Short Bear v. Nicholson, 19 Vet. App. 
341, 344 (2005) (holding that actual knowledge of what is 
needed to substantiate a claim prior to adjudication by the 
Board provides a meaningful opportunity to participate in the 
adjudication process).  The Board finds that legally 
sufficient notice has been afforded the Appellant in this 
instance; he has been afforded the opportunity to participate 
in the adjudication of his claims in a meaningful manner.

VA additionally has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Complete 
service treatment records from the TXARNG are associated with 
the claims file, as are select personnel records.  The 
appellant has not identified any VA treatment providers, but 
he has submitted, or VA has obtained on his behalf, treatment 
records from a number of private providers.  There are no 
outstanding sources of private medical records identified by 
the appellant or referenced in the claims file.  Social 
Security Administration records have been obtained.  The 
appellant was able to present personal testimony at a 
September 2008 hearing.  

The Board notes that no VA examination has been conducted in 
connection with the claims decided here.  The Board finds 
that none is required.  As is discussed further below, the 
evidence of record establishes no reasonable basis upon which 
service connection could possibly be awarded.  An essential 
element with regard to each claimed disability is lacking 
which obviates the need for a medical opinion.  There is no 
qualifying in-service injury, and hence there can be no 
nexus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  The presumptions are inapplicable in this case, as 
the appellant has not served 90 days, continuously, on active 
duty.  38 C.F.R. § 3.307(a)(1).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Bilateral Spontaneous Pneumothoraxes

Records reveal that in October 2003, following an Army 
Physical Fitness test (APFT), the appellant had a spontaneous 
pneumothorax of the right lung.  A June 2004 Statement of 
Medical Examination and Duty Status completed by the 
appellant's commanding officer noted that at the time of the 
collapsed lung, the appellant was on INACDUTRA status.  This 
had begun on October 4, 2003 and ended on October 5, 2003.  
At this juncture, the Board notes that a November 2004 DD 
Form 261, Report of Investigation Line of Duty and Misconduct 
Status, describes the appellant's status as "called to active 
duty" and "for more than 30 days" by filling in the 
appropriate space before these categories.  The spaces for 
ACDUTRA and INACDUTRA were both left empty.  However, the 
space for regular or active duty was also left empty and, as 
noted in the introduction, the appellant's National Guard 
Form 22, Report of Separation and Record of Service, 
indicates that he did not have any active federal service.  
Therefore, the Board concludes that the appellant's duty 
status at the time of his fitness test that resulted in his 
collapsed lung was INACDUTRA.  

The evidence shows that after the appellant returned home 
from his fitness test, he did not seek immediate medical 
attention, but after approximately two weeks saw Dr. DK, who 
diagnosed the collapsed right lung and referred him for 
surgical treatment.  Dr. RB at MF Hospital diagnosed severe 
bleb disease (a thinning of the lung wall) due to obstructive 
problems.  Approximately two and a half weeks later, the 
appellant experienced a left spontaneous pneumothorax.  No 
heavy activity preceded the second collapse, and the 
appellant was not in any duty status at the time.

It is the appellant's contention that because his lung 
collapsed on INACDUTRA, the disability, and all subsequent 
developments and complications, are service connected.  
Unfortunately, the law does not allow a grant of benefits in 
this instance.

As is noted above, service connection is awarded for 
disability or death "incurred or aggravated, in line of duty 
in the active military, naval, or air service."  38 U.S.C.A. 
§ 101(16).  "Active military, naval, or air service" is 
further defined as including INACDUTRA when the claimant was 
disabled "from an injury incurred or aggravated in line of 
duty; or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training."  38 U.S.C.A. § 101(24)(C).

A pneumothorax is not one of the three listed acute 
conditions listed in the statute:  myocardial infarction, 
cardiac arrest, or cerebrovascular accident.  To establish 
entitlement to benefits, therefore, the Appellant must show 
that he sustained or aggravated an injury while on INACDUTRA.  
Here, there is no such showing.  

Three Precedential General Counsel Opinions have addressed 
the definition of "injury" under 38 U.S.C.A. § 101(24), and 
the matter appears well-settled.  An "injury" requires some 
external source of trauma.  In a case that is directly on 
point, VAOPGCPREC 86-90 specifically found that an acute 
myocardial infarction, caused by heavy exertion in the line 
of duty, did not constitute an injury for purposes of 
38 U.S.C.A. § 101(24).  Further, VAOPGCPREC 08-2001 found 
that repeated sexual assaults during INACDUTRA were an injury 
within the meaning of the statute, as it involved the 
occurrence of an external physical traumatic event.  
VAOPGCPREC 4-2002 held that administration of an anthrax 
inoculation on INACDUTRA may be considered an injury where a 
harm (adverse reaction) is suffered as a result of an 
external force or substance rather than from a pre-existing 
disease.

In the instant case, the heavy exertion of the APFT, followed 
by the collapsed lung, was not an injury.  It was instead an 
acute aggravation of pre-existing bleb disease.  The 
appellant's lungs contained weak points which, essentially, 
popped.  He underwent no external trauma.  He was not struck 
in the chest wall, nor did he sustain a puncture.  While the 
appellant did exert himself during training, mere 
participation in the APFT is not an injury.  There is no 
external trauma.  It is instructive to note that two weeks 
after the right pneumothorax, the appellant had a left 
pneumothorax, which was preceded by no exertion at all, as 
per his report to doctors.  The pneumothoraxes were an 
aggravation of a pre-existing lung disease, and were not an 
injury under the law.  The period of October 2003 INACDUTRA 
is therefore not "active military, naval, or air service" 
and service connection cannot be granted.

The Board notes that several of the appellant's treating 
private doctors have opined that the physical exertion of the 
APFT during INACDUTRA precipitated the pneumothoraxes.  This 
is not disputed.  The strenuous activity of the test, 
particularly the two mile run, was the trigger for the 
pneumothoraxes.  This is well established by medical opinion.  
Legally, however, the exertion does not meet the definition 
of "injury" for VA purposes and service connection.  The 
Board regrets that a more favorable decision is not permitted 
under the current law.

Left Knee Disability

In order to merit a grant of service connection, a current 
disability must be shown to have been caused or aggravated by 
an in-service injury or disease.  The appellant here contends 
that subjectively reported left knee problems are 
etiologically related to an unspecified injury sustained 
while a member of the TXARNG.

The Board notes that there is no medical evidence of record 
showing any currently diagnosed left knee condition.  At his 
September 2008 hearing, the appellant in fact stated that he 
had not sought treatment for the left knee, or for many other 
of his alleged disabilities, as he was more concerned with 
treatment of his recently diagnosed non-small cell lung 
cancer.  The Board accepts the appellant's lay statements as 
competent evidence that there currently exists some left knee 
condition, however, for purposes of this decision.  A lay 
person is competent to describe observable manifestations of 
disability or disease, such as pain.  

A review of service medical records, however, reveals no 
treatment for or report of any left knee injury at any time, 
without regard to the appellant's duty status.  In June 1994, 
the appellant sustained a right knee injury when he struck 
the joint on a 40 mm mortar tube/grenade launcher.  On 
examination, doctors noted that the left knee was normal.  On 
a February 2000 "TXARNG Worksheet for Annual Medical 
Screening Certificate,"  the appellant was asked if he had 
any physical limitations.  He indicated "yes," and listed 
his right and left knees.  There are no findings by a doctor 
or other medical professional verifying this; the 
corresponding physical examination report and detailed 
medical history refer only to right knee problems.  At the 
appellant's February 2005 Physical Evaluation Board, he did 
not indicate any current left knee problems.  He did report 
right knee disability, and pain of the shoulders, elbows, 
wrists, and back.  He did not mention the left knee.

At the September 2008 hearing, the appellant stated that he 
had sustained injuries to each knee in two separate 
incidents.  In the first, he became tangled with another man 
when running and he fell on his knee.  In the second, he fell 
on his knee in a track vehicle.  He did not specify which 
knee was hurt in which incident.  He stated that he was not 
treated for the left knee during service, a fact verified by 
service treatment records.

The Board must find that there was no left knee injury 
associated with service, regardless of whether the appellant 
was on active duty, ACDUTRA, or INACDUTRA.  The sole, 
isolated complaint of an unspecified left knee limitation in 
February 2000 does not reflect an injury, and there is 
nothing in the complaint or its context which would lead to a 
finding that some event in service had caused the report.  
While the appellant does report a left knee injury in 
service, his description of the incident is vague, and is 
completely uncorroborated by the contemporaneous evidence.  
In the absence of any injury or event on active service, 
there can be no nexus between service and any current 
disability.  The claim must be denied.


ORDER

Service connection for bilateral spontaneous pneumothoraxes 
is denied.

Service connection for a left knee disability is denied.


REMAND

As is noted above, under the VCAA, VA has a duty to assist 
the appellant in the development of the claim, including 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  With respect to the claims of 
service connection for a right knee disability and a low back 
disability, the Board finds that remand is required for 
provision of such examinations.

A review of service treatment records reveals repeated 
complaints of right knee problems in service, and a right 
knee injury requiring treatment over some period of time was 
sustained in June 1994.  The appellant struck the right knee 
on a weapon as he was disassembling it for movement.  The 
associated line of duty determination indicates that he was 
on ACDUTRA at the time.  Compensation may be paid for a 
disability associated with an injury incurred on ACDUTRA.  
38 U.S.C.A. § 101(18), (24).  Records also reflect a possible 
second injury in September 1995, when the appellant reported 
instability and popping on a road march.  Although the 
appellant has not submitted current medical evidence 
documenting a diagnosis of any right knee disability, he is, 
as a lay person, competent to describe subjective symptoms 
such as pain.  His testimony at the September 2008 hearings 
and various statements submitted over the course of the claim 
are sufficient to establish the strong possibility of a 
current right knee disability.  Moreover, service records 
reflect consistent complaints of right knee problems until 
the end of service.  As there is evidence of an in-service 
injury, and a current diagnosis, an examination is required 
to address the reasonable possibility of a nexus between the 
two.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, service treatment records reflect that in June 
1999, the appellant complained of back pain following use of 
a high pressure hose.  His exact duty status is not clear, 
and must be determined.  However, the indication from the 
examining doctor is that the appellant was in some duty 
status, and if so any injury caused by the hose would render 
his service qualifying for purposes of service connection.  
He complained of recurrent low back pain at various times 
during service after June 1999, and he reports having current 
back problems.  At his September 2008 hearing, the appellant 
reported that one doctor had diagnosed him with degenerative 
disc disease of the low back.  An examination is required to 
medically confirm the presence of a current low back 
disability, and to obtain a competent opinion regarding its 
relationship, if any, to the documented in-service injury.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that the appellant has filed a 
separate claim of service connection for his lung cancer.  He 
has alternately argued that the disease is secondary to his 
bilateral pneumothoraxes, and that it was caused by in-
service exposure to various chemicals and substances.  The 
claim was denied in a February 2007 rating decision.  In 
April 2007, the appellant submitted argument in which he 
expresses disagreement with this decision.  Although he 
mainly addresses his other appeals, the appellant does 
include evidence and allegations specific to his claim of 
service connection for lung cancer.  The Board finds that 
this correspondence should be accepted as a Notice of 
Disagreement with the February 2007 rating decision.  No 
Statement of the Case has been issued.  The Court of Appeals 
for Veterans Claims has held that where a Notice of 
Disagreement has been filed with regard to an issue, and a 
Statement of the Case has not been issued, the appropriate 
Board action is to remand the issue to the agency of original 
jurisdiction for issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this claim 
is being remanded for issuance of a statement of the case and 
to give the appellant the opportunity to complete an appeal.  
38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 (2005); See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Contact the TXARNG, either through the 
state Adjutant General or the appellant's 
identified unit., and confirm the 
appellant's exact duty status for June 23 
and 24, 1999, the dates on which records 
reflect he injured his back using a high 
pressure hose.

2.  Schedule the appellant for VA joints 
and spine examinations.  The claims folder 
must be made available for review in 
conjunction with the examinations.  The 
examiners should identify any current 
disability of the right knee and/or low 
back, and provide specific diagnoses for 
each.  The respective examiners are then 
asked to opine as to whether any currently 
diagnosed right knee disability is at 
least as likely as not related to the 
documented June 1994 or September 1995 
right knee injuries, and whether any 
currently diagnosed low back disability is 
at least as likely as not related to the 
documented June 1999 complaints and 
treatment.

3.  The appellant should be provided a 
Statement of the Case which addresses the 
issue of entitlement to service connection 
for lung cancer.  If, and only if, an 
appeal is perfected by a timely filed 
substantive appeal, these issues should be 
certified to the Board.

4.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


